BOWEN, District Judge.
1. Plaintiffs’ motion to produce as finally modified by plaintiffs will be granted, provided that compliance by defendants respectively shall be at their respective places of business during reasonable office hours or at such other places and times as may be mutually agreeable to the parties interested. This ruling shall not be construed to conflict with the previous ruling of any other court respecting any of the records covered by this motion.
In view of the showing of present business inconvenience and of the stipulation by defendants in open court that all of the records in question will be faithfully preserved pending this litigation, the court, subject to later order, will not at this time order impounding of the records covered by the motion to produce.
2. The motions to stay will be denied.
3. The motions for bills of particulars on behalf of each and all of the defendants will be granted in all respects, provided that if plaintiffs in any instances are unable to state the particulars demanded, that fact and the reasons therefor must be clearly set forth, and if such reasons do not justify failure to state the particulars, such failure may be brought to the court’s attention.
4. All other pending motions and parts thereof not previously ruled upon by the court will be denied.
5. An order or orders carrying the foregoing into effect may be settled upon stipulation or notice.